The law defining an agent of an insurance company, referred to in Pollock v. Insurance Co., 127 Mich. 460, was changed by Act No. 256, Pub. Acts 1917, pt. 2, chap. 3, § 1 (Comp. Laws Supp. 1922, § 9100 [87]). The distinction between an agent and a solicitor, under this act, was pointed out in Serbinoff v.Insurance Co., 242 Mich. 394. What was there said need not be here repeated. The relationship of Gamble to the Guthard Insurance Agency was peculiar. A "red sticker" was pasted *Page 400 
upon the policy delivered to plaintiffs, upon which was printed:
                        "ROBERT S. GAMBLE General Insurance 204 Whitney Building. 1140 Griswold Street Detroit, Michigan. Telephone Main 2044."
The arrangement under which Gamble secured insurance for this agency was as follows: He solicited the insurance, procured the policies to be prepared and signed by employees of the agency, often without the personal knowledge of Mr. Guthard, delivered the policies, and collected the premiums. Once each month a statement of the business done was prepared by clerks in the office, and Gamble turned over to the agency 20 per cent. of the commission, to which it was entitled from the company, and retained 80 per cent. for his services.
It further appears that these stickers were placed upon the policies by the office employees of the agency, and by its authorization. After completion, the policies were placed in an envelope in a drawer of Gamble's desk for delivery. The name of the agency was frequently written on the policy by one of the clerks, and initialed on its behalf.
A large business had been transacted by Gamble for the defendant in this way, extending over a period of more than 10 years, as many as 30 policies having been written in one month.
It also appears that on many occasions policies had been sent to the defendant bearing these red stickers, and no objection had ever been made by the defendant to their use. The policy itself, when delivered, would thus inform the assured that the person to whom notice of removal should be given was Gamble. As these stickers were put upon the policies by direction of the Guthard agency, and with the knowledge and at least the implied consent of the company, I *Page 401 
do not think the defendant can, after loss, insist that notice of removal given to Gamble was not notice to the Guthard agency and chargeable as notice to the defendant.
I concur in the conclusion reached by Mr. Justice POTTER that the judgment should be affirmed.
FELLOWS and CLARK, JJ., concurred with SHARPE, J.